ORDER
The Disciplinary Review Board having filed a divided report with the Court, recommending that RICHARD G. BIRCHALL of EAST LONG MEADOW, MASSACHUSETTS, who was admitted to the bar of this State in 1975, be publicly or privately reprimanded for having pleaded guilty to two counts of burglary pursuant to R. l:20-6(b)(l), and good cause appearing;
It is ORDERED that the report of the Disciplinary Review Board is adopted and, RICHARD G. BIRCHALL is hereby publicly reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent shall reimburse the Ethics Financial Committee for appropriate administrative costs incurred in the prosecution of this matter.